DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 06/27/2022 has been received and considered. In the last Office Action, the Examiner inadvertently miss–referenced claims 1-5 and 7-25 as pending. This Supplemental Notice of Allowance corrects such inadvertent miss–reference. Claim 26 is new. Claims 1-5 and 7-26 are currently pending. 

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Brian M. Baker on 8/5/22. 
Please amend the claims as follows:
Claims 1-5 and 7-26 have been replaced with claims 1-5 and 7-26 in the attachment.
Examiner notes that the claims have been amended to overcome 112 issues.

Allowable Subject Matter
Claims 1-5 and 7-26 are allowed over prior art of record.
A reason for the indication of allowable subject matter was provided in the Office Action dated 08/17/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		8/26/2022Primary Examiner, Art Unit 2146